J-S20004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LORIN ALEXANDER PERRY                      :
                                               :
                       Appellant               :     No. 1359 WDA 2021

        Appeal from the Judgment of Sentence Entered August 24, 2021
      In the Court of Common Pleas of Beaver County Criminal Division at
                       No(s): CP-04-CR-0001406-2020,
                           CP-04-CR-0001855-2020


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

MEMORANDUM BY NICHOLS, J.:                     FILED: SEPTEMBER 26, 2022

       Appellant Lorin Alexander Perry appeals from the judgment of sentence

imposed after he pled nolo contendere to involuntary deviate sexual

intercourse (IDSI) and related offenses.           This matter returns to this Court

after we remanded for the filing of an amended Anders/Santiago1 brief or

an advocate’s brief.       Appellant’s counsel (Counsel) has filed an amended

petition to withdraw and an amended Anders/Santiago brief.                We grant

Counsel’s request to withdraw and affirm.

       We adopt the trial court’s summary of the factual and procedural history

of this matter. See Trial Ct. Op., 11/15/21, at 1-5. Briefly, at Docket No.

1406-2020, the Commonwealth charged Appellant with five counts of indecent

____________________________________________


1Anders v. California, 386 U.S. 738 (1967); Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009).
J-S20004-22



assault of a person less than thirteen years old, three counts each of

aggravated indecent assault without consent and indecent assault without

consent, two counts of aggravated indecent assault of a person less than

thirteen years old, and one count each of statutory sexual assault, IDSI,

unlawful contact with a minor, aggravated indecent assault of a person less

than sixteen years old, corruption of minors, endangering welfare of a child

(graded as a felony of the third degree), and indecent assault of a person less

than sixteen years old.2 See Criminal Information, Docket No. 1406-2020,

10/5/20, at 1-3 (unpaginated). At Docket No. 1855-2020, the Commonwealth

charged Appellant with five counts of possession of child pornography (each

graded as a felony of the second degree) and one count of criminal use of

communication facility.3 See Criminal Information, Docket No. 1855-2020,

12/29/20, at 1-2 (unpaginated).

        On April 22, 2021, Appellant entered open nolo contendere pleas to two

counts of aggravated indecent assault of a person less than thirteen years old,

and one count each of IDSI, aggravated indecent assault of a person less than

sixteen years old, and endangering welfare of a child at Docket No. 1406-2020

and to all of the charges at Docket No. 1855-2020.          In exchange, the

Commonwealth withdrew the remaining charges at Docket No. 1406-2020.

____________________________________________


218 Pa.C.S. §§ 3126(a)(7), 3125(a)(1), 3126(a)(1), 3125(a)(7), 3122.1(b),
3123(a)(7), 6318(a)(1), 3125(a)(8), 6301(a)(1)(ii), 4304(a), and
3126(a)(8), respectively.

3   18 Pa.C.S. §§ 6312(d) and 7512(a), respectively.

                                           -2-
J-S20004-22



       Before accepting Appellant’s plea, the trial court conducted an on-the-

record colloquy. During the oral colloquy, Appellant acknowledged that he

understood, among other things, his right to a jury trial, the presumption of

innocence, and the possible sentencing ranges for the charges. N.T. Plea Hr’g,

4/22/21, at 32-44. The Commonwealth stated the factual basis for Appellant’s

plea in both cases. Id. at 49-53, 55-58. Additionally, the trial court quoted

from In re J.R., 648 A.2d 28 (Pa. Super. 1994), explaining that Appellant’s

alleged conduct constituted IDSI. Id. at 27-28. Although Appellant appeared

for the plea hearing by video, he stated that he had reviewed the written plea

colloquy with his counsel, answered all of the questions truthfully, and

authorized his counsel to sign it on his behalf. Id. at 46-47; see also Written

Plea Colloquy, 4/21/21, at 1-5.           In the written plea colloquy, Appellant

confirmed that he understood the nature of the charges. Written Plea Colloquy

at 2. At the conclusion of the hearing, the trial court accepted Appellant’s plea

in both cases. N.T. Plea Hr’g at 53-55, 58-60.

       On August 24, 2021, the trial court sentenced Appellant to an aggregate

term of thirteen to thirty years’ incarceration followed by a term of nine years’

probation.4    The trial court also determined that Appellant was a sexually
____________________________________________


4 Specifically, at Docket No. 1406-2020, for count two, IDSI, the trial court
sentenced Appellant to five-and-a-half to twenty years’ incarceration followed
by three years’ probation. For count seven, aggravated indecent assault of a
person less than sixteen years old, the trial court sentenced Appellant to a
concurrent term of three to ten years’ incarceration followed by three years’
probation. For count eight, aggravated indecent assault of a person less than



                                           -3-
J-S20004-22



violent predator and informed Appellant he was required to comply with sex

offender registration under SORNA. See 42 Pa.C.S. § 9799.24.

       Appellant filed a timely post-sentence motion requesting to withdraw his

pleas, claiming that he did not understand the offenses to which he pled nolo

contendere.       The trial court denied Appellant’s post-sentence motion.

Appellant filed a single, timely notice of appeal that included both trial court

docket numbers.5        The trial court did not order Appellant to comply with

Pa.R.A.P. 1925(b), and Appellant did not file a Rule 1925(b) statement. The

trial court issued a Rule 1925(a) opinion addressing Appellant’s request to


____________________________________________


thirteen years old, the trial court sentenced Appellant to a term of five to ten
years’ incarceration followed by three years’ probation, consecutive to count
seven. For count nine, aggravated indecent assault of a person less than
thirteen years old, the trial court sentenced Appellant to a term of five to ten
years’ incarceration followed by three years’ probation, consecutive to count
eight. For count thirteen, endangering the welfare of a child, the trial court
imposed a concurrent term of one to seven years’ incarceration. See
Sentencing Order, Docket No. 1406-2020, 8/24/21, at 1-2 (unpaginated).

At Docket No. 1855-2010, the trial court sentenced Appellant to concurrent
terms of two to ten years’ incarceration for each count of possession of child
pornography. For count six, criminal use of a communication facility, the trial
court imposed a concurrent term of one to seven years’ incarceration. The
aggregate sentence for Docket No. 1855-2010 ran concurrent to the
aggregate sentence at Docket No. 1406-2020. See Sentencing Order, Docket
No. 1855-2020, 8/24/21, at 1-3 (unpaginated).

5 In our prior memorandum, we concluded that “a breakdown in court
operations [occurred] such that we may overlook” any record deficiencies and
declined to quash this appeal pursuant to Commonwealth v. Walker, 185
A.3d 969 (Pa. 2018) and Pa.R.A.P. 341. See Perry, 2022 WL 2312461 at *2.




                                           -4-
J-S20004-22



withdraw his plea, the trial court’s jurisdiction, and the legality of Appellant’s

sentence.6 See Trial Ct. Op. at 5-14.

       On appeal, Counsel submitted a petition to withdraw and an

Anders/Santiago brief.          This Court denied the petition to withdraw and

directed Counsel to either file an amended Anders/Santiago brief or an

advocate’s brief.     Commonwealth v. Perry, 1359 WDA 2021, 2022 WL

2312461 at *4 (Pa. Super. filed June 28, 2022) (unpublished mem.).

       Counsel subsequently filed an amended Anders/Santiago brief and

another petition to withdraw as counsel.             Although not included in the

statement     of   questions,7    Counsel’s      amended   Anders/Santiago       brief

identifies three potential issues concerning Appellant’s nolo contendere plea:

(1) the trial court’s jurisdiction, (2) the validity of the plea, and (3) the legality

of the sentence. Am. Anders/Santiago Brief at 8-10.

       “When faced with a purported Anders brief, this Court may not review

the merits of any possible underlying issues without first examining counsel’s

request to withdraw.” Commonwealth v. Wimbush, 951 A.2d 379, 382 (Pa.

Super. 2008) (citation omitted).          Counsel must comply with the technical

____________________________________________


6 The trial court also noted that any claims of ineffective assistance of counsel
that Appellant might seek to raise should be deferred to PCRA review. Trial
Ct. Op. at 14.

7 We note that although Counsel did not include these issues in the statement
of questions, it does not preclude review, as we would have nonetheless
addressed these issues when conducting our independent review of the
record. See Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa. Super.
2015).

                                           -5-
J-S20004-22



requirements for petitioning to withdraw by (1) filing a petition for leave to

withdraw stating that after making a conscientious examination of the record,

counsel has determined that the appeal would be frivolous; (2) providing a

copy of the brief to the appellant; and (3) advising the appellant that he has

the right to retain private counsel, proceed pro se, or raise additional

arguments that the appellant considers worthy of the court’s attention. See

Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007) (en

banc).

      Additionally, counsel must file a brief that meets the requirements

established by the Pennsylvania Supreme Court in Santiago, namely:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      “Once counsel has satisfied the above requirements, it is then this

Court’s duty to conduct its own review of the trial court’s proceedings and

render an independent judgment as to whether the appeal is, in fact, wholly

frivolous.” Goodwin, 928 A.2d at 291 (citation omitted). This includes “an

independent review of the record to discern if there are any additional, non-

frivolous issues overlooked by counsel.” Flowers, 113 A.3d at 1250 (citation

and footnote omitted).

                                     -6-
J-S20004-22



         Here, Counsel filed an amended petition to withdraw indicating that he

reviewed the record and determined that an appeal is frivolous and without

merit.     Counsel also filed a copy of the letter he sent to Appellant, which

indicates     that   Counsel     sent    Appellant   a   copy   of   the    amended

Anders/Santiago brief and advised Appellant that he may proceed pro se or

retain private counsel to raise any additional issues he believes should be

brought to this Court’s attention.8 Accordingly, we conclude that Counsel has

met the technical requirements of Anders and Santiago, and we will proceed

to address the issues Counsel identified in the amended Anders/Santiago

brief.

                                      Jurisdiction

         First, with respect to jurisdiction, Counsel notes that because the

offenses occurred in Beaver County, there is nothing in the record to indicate

that the Beaver County Court of Common Pleas lacked jurisdiction over

Appellant’s cases. Am. Anders/Santiago Brief at 8.

         Initially, we note that “[i]n terms of its effect upon a case, a plea of nolo

contendere is treated the same as a guilty plea.” Commonwealth v. Lewis,

791 A.2d 1227, 1230 (Pa. Super. 2002) (citations omitted). “Generally, a plea

of guilty amounts to a waiver of all defects and defenses except those

concerning the jurisdiction of the court, the legality of the sentence, and the

validity of the guilty plea.” Commonwealth v. Morrison, 173 A.3d 286, 290

____________________________________________


8   Appellant did not file a response to Counsel’s amended petition to withdraw.

                                           -7-
J-S20004-22



(Pa. Super. 2017) (citation omitted). A guilty plea “constitutes a waiver of

jurisdiction over the person of the defendant.” Commonwealth v. Little,

314 A.2d 270, 272 (Pa. 1974). However, subject matter jurisdiction cannot

be waived. Id. at 272-73.

      Whether a court has subject matter jurisdiction is a question of law and,

therefore, our standard of review is de novo. Commonwealth v. Jones, 929

A.2d 205, 211 (Pa. 2007). There are two requirements for subject matter

jurisdiction as it relates to criminal defendants: 1) the competency of the court

to hear the case; and 2) the provision of specific and formal notice to the

defendant of the crimes charged. Id. at 210 (citation omitted). “[A]ll courts

of common pleas have statewide subject matter jurisdiction in cases arising

under the Crimes Code[.]” Id. (citation omitted); see also Commonwealth

v. Kohler, 811 A.2d 1046, 1050 (Pa. Super. 2002) (holding that a county

court of common pleas has jurisdiction over offenses that take place within its

borders).

      Here, the Beaver County Court of Common Pleas was competent to hear

Appellant’s case, which involved violations of the Pennsylvania Crimes Code

occurring in Beaver County. See Jones, 929 A.2d at 210; Kohler, 811 A.2d

at 1050.    Further, the record reflects that Appellant received specific and

formal notice of the charges, including the allegation that they occurred in

Beaver County, when the Commonwealth filed the criminal informations. See

Criminal Information, Docket No. 1406-2020, 10/5/20, at 1 (unpaginated);

Criminal Information, Docket No. 1855-2020, 12/29/20, at 1 (unpaginated).

                                      -8-
J-S20004-22



Therefore, the trial court had jurisdiction over Appellant’s case, and Appellant

is not entitled to relief on this claim.

                                 Validity of Plea

      Counsel next discusses the validity of Appellant’s nolo contendere plea.

Am. Anders/Santiago Brief at 9-10. Counsel notes that Appellant completed

a written plea colloquy indicating that he understood the charges to which he

was pleading nolo contendere. Id. at 9. Counsel also observes that during

the oral plea colloquy, Appellant acknowledged the rights he was giving up

and stated that he was entering his pleas voluntarily. Id. at 10. Counsel

concludes that there is nothing to indicate that Appellant’s pleas were invalid.

      The principles governing our review are well settled.     “A trial court’s

decision regarding whether to permit a guilty plea to be withdrawn should not

be upset absent an abuse of discretion.” Commonwealth v. Pardo, 35 A.3d

1222, 1227 (Pa. Super. 2011) (citation omitted); see also Lewis, 791 A.2d

at 1230 (noting that for purposes of a criminal case, a plea of nolo contendere

is equivalent to a plea of guilty).

      This Court has explained:

      Although no absolute right to withdraw a guilty plea exists in
      Pennsylvania, the standard applied differs depending on whether
      the defendant seeks to withdraw the plea before or after
      sentencing. When a defendant seeks to withdraw a plea after
      sentencing, he must demonstrate prejudice on the order of
      manifest injustice. [A] defendant may withdraw his guilty plea
      after sentencing only where necessary to correct manifest
      injustice. Thus, post-sentence motions for withdrawal are subject
      to higher scrutiny since the courts strive to discourage the entry
      of guilty pleas as sentence-testing devices.


                                           -9-
J-S20004-22


      Manifest injustice occurs when the plea is not tendered knowingly,
      intelligently, voluntarily, and understandingly. In determining
      whether a plea is valid, the court must examine the totality of
      circumstances surrounding the plea. Pennsylvania law presumes
      a defendant who entered a guilty plea was aware of what he was
      doing, and the defendant bears the burden of proving otherwise.

Commonwealth v. Hart, 174 A.3d 660, 664-65 (Pa. Super. 2017) (citations

and footnote omitted and formatting altered); see also Lewis, 791 A.2d at

1230-31 (stating that “as with a guilty plea, in order for a defendant to prevail

on a post sentence motion to withdraw a plea of nolo contendere, requires

that the defendant demonstrate manifest injustice”).

      Although not constitutionally mandated, a proper plea colloquy ensures

that a defendant’s plea is truly knowing and voluntary. Commonwealth v.

Maddox, 300 A.2d 503, 504 (Pa. 1973). “A valid plea colloquy must delve

into six areas: 1) the nature of the charges, 2) the factual basis of the plea,

3) the right to a jury trial, 4) the presumption of innocence, 5) the sentencing

ranges, and 6) the plea court’s power to deviate from any recommended

sentence.” Commonwealth v. Reid, 117 A.3d 777, 782 (Pa. Super. 2015)

(citations and quotation marks omitted); see also Pa.R.Crim.P. 590, cmt.

(setting forth a non-exhaustive list of questions a trial judge should ask before

accepting a plea).

      Further, nothing in Rule 590 “precludes the supplementation of the oral

colloquy by a written colloquy that is read, completed, and signed by the

defendant and made a part of the plea proceedings.” Commonwealth v.

Bedell, 954 A.2d 1209, 1212-13 (Pa. Super. 2008) (citation omitted). “In


                                     - 10 -
J-S20004-22



determining whether a guilty plea was entered knowingly and voluntarily, a

court is free to consider the totality of the circumstances surrounding the

plea.”     Id. at 1212 (citation omitted and formatting altered).        Further, a

“defendant is bound by statements he makes during plea colloquy, and may

not assert grounds for withdrawing plea that contradict statements made

when he pleaded guilty”. Reid, 117 A.3d at 783 (citation omitted).

         Here, the trial court addressed Appellant’s claim as follows:

         [Appellant’s] claim that he did not understand the nature of the
         charges is belied by the record. After defense counsel advised
         that [Appellant] claimed that did he did not understand the nature
         of [IDSI]—specifically whether his admission that he licked the
         child victim’s vagina constitutes that offense—the court cited case
         law explaining that “oral contact with the genitalia of the female
         victim is all that is required.” [Appellant’s] understanding of the
         nature of all of the offenses to which he pled was memorialized in
         a [written plea colloquy] that included the following items:

            Do you understand that you are here today to enter a plea
            of nolo contendere to some or all of the criminal charges
            filed against you? Yes

            Do you understand the nature of the charge(s) to which you
            are pleading nolo contendere? Yes

            Has your attorney explained to you the elements of the
            criminal offense(s) to which you are pleading nolo
            contendere? Yes

         [Written Plea Colloquy], 4/22/21, at 2. [Appellant] cannot now
         claim that the answers on the [written plea colloquy] were
         untruthful.

Trial Ct. Op. at 9-10 (some citations omitted and formatting altered).

         Based on our review of the record, we discern no abuse of discretion by

the trial court in denying Appellant’s post-sentence motion to withdraw his


                                       - 11 -
J-S20004-22



pleas. See Hart, 174 A.3d at 664-65. Appellant is bound by his statements

during the colloquy, which demonstrate that he knowingly, voluntarily, and

intelligently entered his pleas.   See N.T. Plea Hr’g at 32-44; Written Plea

Colloquy at 1-5; see also Reid, 117 A.3d at 783. Further, the totality of the

circumstances surrounding the pleas supports the trial court’s conclusion that

Appellant’s pleas were valid and that there was no manifest injustice. See

Hart, 174 A.3d at 664. Therefore, Appellant is not entitled to relief on this

claim.

                            Legality of Sentence

      Lastly,   Counsel   discusses   the   legality   of   Appellant’s   sentence.

Anders/Santiago Brief at 9. Counsel concludes that there is nothing in the

record to indicate that Appellant’s sentence is illegal. Id.

      “If no statutory authorization exists for a particular sentence, that

sentence is illegal and . . . . must be vacated.       Likewise, a sentence that

exceeds the statutory maximum is illegal.” Commonwealth v. Infante, 63

A.3d 358, 363 (Pa. Super. 2013) (citations omitted). Issues relating to the

legality of a sentence are questions of law, therefore, our standard of review

is de novo and our scope of review is plenary. Id. (citations omitted).

      Section 1103 of the Pennsylvania Crimes Code provides the following

maximum penalties: twenty years’ imprisonment for a felony of the first

degree; ten years’ imprisonment for a felony of the second degree; and seven

years’ imprisonment for a felony of the third degree. 18 Pa.C.S. § 1103(1)-

(3). Further, a person convicted of any offense enumerated in 42 Pa.C.S. §

                                      - 12 -
J-S20004-22



9799.14(d) “shall be sentenced to a mandatory period of probation of three

years consecutive to and in addition to any other lawful sentence issued by

the court.” 9 42 Pa.C.S. § 9718.5(a). The sentencing court may impose that

mandatory term of probation “in addition to the maximum sentence permitted

for [any eligible] offense for which the defendant was convicted.” 42 Pa.C.S.

§ 9718.5(b).

       Additionally, aggravated indecent assault of a person less than thirteen

years old carries a mandatory minimum sentence of five years’ incarceration.

42 Pa.C.S. § 9718(a)(3).         Our Supreme Court has held that a mandatory

minimum       sentence       under     Section     9718(a)(3)   is   constitutional.

Commonwealth v. Resto, 179 A.3d 18, 20 (Pa. 2018) (plurality) (concluding

that Section 9718(a)(3) does not implicate Alleyne v. United States, 570

U.S. 99 (2013)).

       Here, at Docket No. 1406-2020, Appellant pled guilty to IDSI, a felony

of the first degree, three counts of aggravated indecent assault, felonies of

the second degree, and endangering welfare of a child, which was graded as

a felony of the third degree in the instant case. See 18 Pa.C.S. §§ 3123(a),

3125(c)(1), and 4304(b)(1)(ii), respectively.          At Docket No. 1855-2020,

Appellant pled guilty to five counts of possession of child pornography, graded

as felonies of the second degree in the instant case, and one count criminal


____________________________________________


9 IDSI and aggravated indecent assault are enumerated in Section
9799.14(d). See 42 Pa.C.S. § 9799.14(d)(4)-(5).

                                          - 13 -
J-S20004-22



use of communications facility, a felony of the third degree. See 18 Pa.C.S.

§§ 6312(d.1)(3) and 7512(a), respectively.

     Appellant’s individual sentences do not exceed the statutory maximum

for any offense.    See 18 Pa.C.S. § 1103(1)-(3); see also 42 Pa.C.S. §

9718.5(b) (providing that the mandatory probation term required by Section

9718.5(a) may be imposed in addition to the otherwise maximum permissible

sentence).   Additionally, the mandatory minimum sentences of five years’

incarceration for counts eight and nine are constitutional. See Resto, 179

A.3d at 20. Therefore, Appellant is not entitled to relief on this claim. See

Infante, 63 A.3d at 363.

     For these reasons, we agree that the appellate issues presented in the

Anders/Santiago brief are frivolous. Further, our independent review of the

record does not reveal any additional, non-frivolous issues. See Goodwin,

928 A.2d at 291; Flowers, 113 A.3d at 1250. For these reasons, we grant

Counsel’s petition to withdraw and affirm the judgment of sentence.

     Judgment of sentence affirmed. Counsel’s petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 09/26/2022



                                   - 14 -